ORDER

S. MARTIN TEEL, JR., Bankruptcy Judge.
The debtor is a limited partnership. The petition in this case was signed by Jeffrey Busch, president of the corporation that is the debtor’s sole partner. Busch is not a member of the bar of this court. A party that is a limited partnership may not be represented by a layperson, even if the layperson is a general partner. Eagle Associates v. Bank of Montreal, 926 F.2d 1305, 1309-11 (2nd Cir.1991). Moreover, in this case the debtor’s sole general partner is a corporation and the cases are uniform that a corporation may only appear through an attorney. Even disregarding that difficulty, if Busch were the general partner, as a layperson he would be “representing other partners ... but his interests may be incongruous with those partners.” Eagle Associates, 926 F.2d at 1310. This is of particular concern in the case of chapter 11 debtors who serve as debtor-in-possession, a fiduciary position. See In re W.F Development Corp., 905 F.2d 883 (5th Cir.1990), cert. denied, — U.S.-, 111 S.Ct. 1311, 113 L.Ed.2d 245 (1991) (attorney may not represent both debtor-in-possession and the general partner). For all of these reasons, it is
ORDERED that within 10 days of entry of this order the debtor shall file an amended petition signed by a member of the bar of this court. It is further
ORDERED that this case shall be dismissed if the debtor fails to comply.